DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 9/23/2020. Claims 1-15 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are moot in view of new ground of rejection [citation of different, new passages or figs of the prior art] necessitated by the amendment, that now requires both first and second time information in the message.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1,6,12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Won et al. (US 2019/0281439).
Regarding claims 1, 12:
Won discloses a communication apparatus, comprising processor and memories (figures 5-6; para 103,107) for network capability exposure method (abstract; figures; para 89,97,105), comprising: 
obtaining, by an access network device (see figures 1-2 [RAN and AS]), a request message from an application server, wherein the request message comprises at least one of first time information and second time information (abstract, partially reproduced herein {…first request message including monitoring event information from a service capability exposure function … a mobility-related timer of a terminal to a value based on a value of a maximum detection time}; figures; para 36 [monitoring request message]; para 41-42 [monitoring duration, and maximum detection time] two time informations), wherein the first time information is used to set a time for which a terminal device is in a first state of a connected mode, and wherein the second time information is used to set a time for which the terminal device is in a second state of the connected mode (figures 3-4; para 3,10; para 56-57); and 
setting, by the access network device, the connected mode of the terminal device based on the at least one first time information or the second time information (para 69-70 [setting mobile reachability timer to max detection time]; para 93-94 [connectivity and related timer]; and see throughout the disclosure). 

Won discloses all of the subject matter as described above and the request message further comprises at least one of identification information of the terminal device or identification information of the application server (para 37,43,51). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2,3,5,7,8,10,11,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0281439) in view of Youn et al. (US 2020/0077356).
Regarding claim 7:
Won discloses all of the subject matter as described above for claim 1, except for specifically teaching that the first time information is used to set a time for which a terminal device is in a connected mode in a mobile initiated connection only (MICO) mode, and wherein the second time information is used to set a time for which the terminal device initiates uplink signaling or data in an idle mode in the MICO mode.
However, Youn in the same field of endeavor discloses a system and method for notifying of mobility event where the first time information is used to set a time for which a terminal device is in a connected mode in a mobile initiated connection only (MICO) mode (para 384,436), and wherein the second time information is used to set a time for which the terminal device initiates uplink signaling or data in an idle mode in the MICO mode (para 439 [CM-idle in MICO]; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Youn in order to provide the information for the terminal device in MICO mode with efficient signaling 
Regarding claim 2,8,13:
Won discloses all of the subject matter as described above, except for specifically teaching that receiving, by the access network device, the request message from the application server through an access management network element; or receiving, by the access network device, the request message from the application server through the terminal device. 
However, Youn in the same field of endeavor discloses a system and method for notifying of mobility event where receiving, by the access network device, the request message from the application server through an access management network element; or receiving, by the access network device, the request message from the application server through the terminal device (para 71; fig 9,18; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Youn in order to provide the information for the terminal device in MICO mode with efficient signaling and reduced overhead and complexity [5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 3,14:
Won discloses all of the subject matter as described above, except for specifically teaching that the first state of the connected mode is an active state, and wherein the second state of the connected mode is an inactive state. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Youn in order to provide the information for the terminal device in MICO mode with efficient signaling and reduced overhead and complexity [5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 5,10:
Won discloses all of the subject matter as described above, except for specifically teaching that the connected mode is a radio resource control connected mode. However, Youn in the same field of endeavor discloses a system and method for notifying of mobility event where the connected mode is a radio resource control connected mode (para 158; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Youn in order to provide the information for the terminal device in MICO mode with efficient signaling and reduced overhead and complexity [5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 11:
. 


Claim 4,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0281439) in view of Ryu (US 2020/0329455).
Regarding claim 4,15:
Won discloses all of the subject matter as described above, except for specifically teaching that the request message further comprises identification information of an application, and wherein the connected mode is a connected mode that is of the terminal device and that corresponds to the application. 
However, Ryu in the same field of endeavor discloses a system and method for paging time adjustment where the request message further comprises identification information of an application, and wherein the connected mode is a connected mode that is of the terminal device and that corresponds to the application (para 129; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Ryu to provide the identification information of an application for better paging time adjustement (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0281439) in view of Youn et al. (US 2020/0077356) as above, and further in view of Ryu (US 2020/0329455).
Regarding claim 9:
Won discloses all of the subject matter as described above, except for specifically teaching that the request message further comprises identification information of an application, and wherein the connected mode is a connected mode that is of the terminal device and that corresponds to the application. 
However, Ryu in the same field of endeavor discloses a system and method for paging time adjustment where the request message further comprises identification information of an application, and wherein the connected mode is a connected mode that is of the terminal device and that corresponds to the application (para 129; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Ryu to provide the identification information of an application for better paging time adjustement (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631